IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHNNY KELLY,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4081

FOREST RIVER, INC.,

      Appellee.

_____________________________/

Opinion filed July 12, 2017.

An appeal from the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

Michele F. Martin of Pastore & Dailey LLC, Gainesville, for Appellant.

Gregory A. Anderson and Henry P. Romeu of AndersonGlenn LLP, Ponte Vedra
Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROBERTS, and BILBREY, JJ., CONCUR.